DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite obtaining item information from at least one compartment but later require item information to be used from a first and a second compartment. Therefore, it’s unclear if the claim encompass the scope of having mere one compartment. Examiner has interpreted the claim to require obtaining item information from at least two compartments. As a mere suggestion by the examiner, writing “obtaining item information from at least two compartments” instead of obtaining item information from at least one compartment is a possible way to overcome this rejection. 
Claims 1 and 10 recite accepting a reservation for a first compartment from a delivery service provider, and declining a reservation for a second compartment from the delivery service provider, in a first time period starting after a first time from a current time. It is unclear whether the phrase “in a first time period starting after a first time from a current time” applies to (i) declining a reservation for a second compartment from the delivery service provider only or (ii) both accepting a reservation for a first compartment from a delivery service provider, and declining a reservation for a second compartment from the delivery service provider.
When a claim is amenable to two or more plausible claim constructions, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter the applicant considers to be the invention. Ex Parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008). Here the examiner has demonstrated that the above recited limitation of claims 1 and 10 is subject to at least two plausible constructions. The two constructions found by the examiner illustrate two different scopes to what applicant is claiming to be the invention. Applicant has failed to provide any rationale as to which of the above construction the limitation is limited to and has failed to further provide any rationale as to why the above limitation is limited to that construction. 
This being the case, examiner has interpreted the claim such that in a first time period starting after a first time from a current time applies only to declining a reservation for a second compartment from the delivery service provider.  
Claims 2-9 are further rejected based on their dependency on Claim 1.
In Claim 1, regarding the phrase in a first time period starting after a first time from a current time, it is unclear what differentiates the first time period from the time after a current time. In other words, it is unclear what happens at a first time that indicates the first time period has begun. Examiner has interpreted this such that a first time is any time after a current time.
Claims 2-9 are further rejected based on their dependency on Claim 1.
Claim 4 recites the use record.  There is insufficient antecedent basis for this limitation in the claim. This being the case, examiner has interpreted the use record as “a use record”.
Similar to Claims 1 and 10, Claims 5 and 9 recite until a time before a second time from a starting time of the first time period. It is unclear what differentiates the different times or time periods, or what first time or second time has passed. Examiner has interpreted a second time as any time after a starting time of a first time period. 
Claim 6 is further rejected based on its dependency on Claim 5.
In Claim 9, the meaning of the reservation request having a highest predetermined priority of the obtained attribute of the item relative to the obtained attribute of the first compartment is generally unclear because it isn’t completely clear how this limitation modifies the previous step. Examiner has interpreted this as “the reservation request having a highest priority involving an attribute of the request and an attribute of the first compartment.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 
Regarding Claim 1:
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites as a whole a method of organizing human activity because the claim recites:
Obtaining item information from at least one compartment of a delivery cabinet … the item information indicating presence or absence of an item in the at least one compartment
Accepting a reservation for a first compartment from a delivery service provider, and declining a reservation for a second compartment from the delivery service provider in a first time period starting after a first time from a current time, the first compartment being a compartment among the at least one compartment for which the item information indicates the absence of the item, the second compartment being a compartment among the at least one compartment for which the item information indicates the presence of an item
This is a method of managing interactions between people. The mere nominal recitation of executed using a computer, a communication terminal, and a network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Additional elements recited in the claim are:
Executed using a computer.
A communication terminal.
A network.
These devices are recited at a high level of generality, and merely automate the obtaining, accepting, and declining steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements mentioned above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 
Regarding dependent Claims 2-9:
These claims recite the same judicial exception as Claim 1.
These claims do not recite additional elements. Accordingly, the claims do not recite additional elements that integrate the judicial exception into a practical application.
These claims do not recite additional elements. Accordingly, the claims do not recite additional elements that amount to significantly more than the judicial exception.
Regarding Claim 10:
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites as a whole a method of organizing human activity because the claim recites:
Obtains item information from at least one compartment of a delivery cabinet. the item information indicating presence or absence of an item in the at least one compartment
Accepts a reservation for a first compartment from a delivery service provider, and declines a reservation for a second compartment from the delivery service providerin a first time period starting after a first time from a current time, the first compartment being a compartment among the at least one compartment for which the item information indicates the absence of the item, the second compartment being a compartment among the at least one compartment for which the item information indicates the presence of an item

This is a method of managing interactions between people. The mere nominal recitation of a computer, a communication terminal, and a network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Additional elements recited in the claim are:
A computer.
A communication terminal.
A network.
These devices are recited at a high level of generality, and merely automate the obtaining, accepting, and declining steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements mentioned above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich (US 20180033235) in view of Cahill (US 20020099574).
Regarding claim 1:
Dotterweich teaches:
A reservation management method using a computer. Dotterweich paragraph 0056 mentions “FIG. 4 is a flow chart of operations performed by an exemplary Locker Reservation Module 400, which, in the described embodiment, is executed by a suitable 
Obtaining item information from at least one compartment of a delivery cabinet or a communication terminal via a network, the item information indicating presence or absence of an item in the at least one compartment. Dotterweich paragraph 0048 mentions “In particular embodiments, at least one of the lockers 310A-310D within the locker bank 300 comprise at least one sensor adjacent and/or within its enclosure to sense the presence of an item within the enclosure. Suitable sensors include, for example, proximity sensors, weight sensors, LIDAR and other suitably positioned light sensors, or any other suitable sensor for sensing the presence of an item. In particular embodiments, the at least one sensor is in communication with the locker bank computer 330.”
Accepting a reservation for a first compartment from a delivery service provider, and declining a reservation for a second compartment from the delivery service provider, in a first time period starting after a first time from a current time. Dotterweich Fig. 4, item 410 mentions “Receive a request from a seller to reserve a locker for an item sold to a purchaser via an online marketplace,” item 440 mentions “Reserve a locker for the item,” and item 430 mentions “Do not reserve a locker for the item.” These requests are coming from a seller and not a delivery service provider. However, Dotterweich paragraph 0079 mentions “Additionally, the locker exchange server 200 also communicates an access code 
Dotterweich does not teach:
The first compartment being a compartment among the at least one compartment for which the item information indicates the absence of the item, the second compartment being a compartment among the at least one compartment for which the item information indicates the presence of the item.
Cahill teaches:
The first compartment being a compartment among the at least one compartment for which the item information indicates the absence of the item, the second compartment being a compartment among the at least one compartment for which the item information indicates the presence of the item. Cahill paragraph 0010 mentions “Time-based parking space availability data is maintained in an availability status database in response to reservations from the server and to empty/occupied status from the monitors. The availability data defines an availability attribute schedule for each parking space in the parking area. The status database is in data communication with the server for providing availability data to the server. A reservation request communication is received from a requesting party to the server via the electronic communication network, requesting a reservation for a parking space in the parking area specifying one or more requested attributes. The availability of parking spaces having the requested attributes is determined from the availability data in the availability status database and from the parking space data in the space attribute database. The reservation request from the requesting party is rejected if no parking space having the requested attributes is available. The reservation request is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich to incorporate the teachings of Cahill. Both Dotterweich and Cahill teach reservation management systems, but Dotterweich teaches reservation of delivery lockers while Cahill teaches reservation of parking spaces. Delivery lockers and parking spaces are both types of physical spaces for containing physical objects. The general purpose of both of these reservation systems being to ensure the availability of a physical space at a certain time, it would be obvious to modify Dotterweich to incorporate the teachings of Cahill. This would stop users from reserving delivery lockers that are already occupied, preventing inconvenience to the user as well as possible conflict between users. 
Regarding claim 2:
Dotterweich in view of Cahill teaches all the limitations of claim 1 (shown above).
While Dotterweich does not, Cahill teaches: regularly determining, for each of the at least one space, a current charge for use of the space according to demand information relating to a current demand for the space, wherein in the accepting of the reservation, a reservation for the at least one space is accepted at the current charge determined in the regularly determining. Cahill paragraph 0055 mentions “The server may periodically interrogate the monitors, and may forward reservation and charge information to be displayed on the monitors.” Cahill paragraph 0004 mentions “Certain attributes may be in high demand or carry a higher overhead cost, and therefore have a higher charge rate.” Cahill paragraph 0072 mentions “The charge rate for the accepted space may be presented after the acceptance of the initial request by the server (or acceptance of the alternative space by the party). If the party accepts the charges, the server collects the fee and reserves the space and notifies the requesting party confirming that the space has been reserved and that payment has been received.” Cahill paragraph 0071 mentions “The charge rate may vary depending on the type or space requested, the time of day (higher charge for peak times), and the compartment (shown above), and Dotterweich in view of Cahill teaching all the limitations of claim 1 (shown above), this teaches all the limitations of claim 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich to incorporate the teachings of Cahill. Both Dotterweich and Cahill teach reservation management systems, but Dotterweich teaches reservation of delivery lockers while Cahill teaches reservation of parking spaces. Delivery lockers and parking spaces are both types of physical spaces for containing physical objects. The general purpose of both of these reservation systems being to ensure the availability of a physical space at a certain time, it would be obvious to modify Dotterweich to incorporate the teachings of Cahill. This would prevent locker cabinet owners from undercharging compared to current demand. 
Regarding claim 3:
Dotterweich in view of Cahill teaches all the limitations of claim 2 (shown above).
While Dotterweich does not, Cahill teaches: wherein the demand information indicates at least one of a use record of the at least one compartment, a use rate of compartments of other delivery cabinets in the vicinity of the delivery cabinet, a time of year when reservations are made, an installation position of the delivery cabinet, and an attribute of the at least one space. Cahill paragraph 0004 mentions “SUV drivers may want a larger space for this larger vehicle, or an end space with adjacent room for unloading cargo, or a space near the elevator with a short cargo hauling distance. The requesting party may specify desired attributes from the menu, or specify standard default attributes. Certain attributes may be in high demand or carry a higher overhead cost, and therefore have a higher charge rate.” Together with Dotterweich teaching compartment
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich to incorporate the teachings of Cahill. Both Dotterweich and Cahill teach reservation management systems, but Dotterweich teaches reservation of delivery lockers while Cahill teaches reservation of parking spaces. Delivery lockers and parking spaces are both types of physical spaces for containing physical objects. The general purpose of both of these reservation systems being to ensure the availability of a physical space at a certain time, it would be obvious to modify Dotterweich to incorporate the teachings of Cahill. This would allow cabinet owners to maximize profits for compartments with attributes in high demand.
Regarding claim 7:
Dotterweich in view of Cahill teaches all the limitations of claim 1 (shown above).
Dotterweich also teaches:
Obtaining an attribute associated with the first compartment of the delivery cabinet, wherein the accepting of the reservation includes, regarding a request for the reservation for the first compartment: obtaining, together with the request, an attribute of an item to be delivered by the delivery service provider. Dotterweich paragraph 0062 mentions “In various embodiments, the locker exchange server 200 may receive the request to reserve a locker (e.g., automatically or non-automatically) in response to the seller selling the item on the online marketplace (e.g., in response to a seller indicating that a sale of the item has been agreed upon with a purchaser based on the listing). For example, the seller may elect, when listing the item, to only allow for locker delivery of the item. In such embodiments, once the sale has been made, the locker exchange server 200 may automatically reserve a locker for the item in accordance with the seller's instructions. These instructions may include, for example: (1) instructions related to a location of the locker bank 300 (e.g., the seller may list the locker bank 300 at which any exchange would occur as part of the listing); (2) instructions related to a size of the item…”.  Dotterweich 
Limiting the reservation for the first compartment in accordance with the obtained attribute of the item and the attribute of the first compartment. Dotterweich paragraph 0062 mentions “In various embodiments, the locker exchange server 200 may receive the request to reserve a locker (e.g., automatically or non-automatically) in response to the seller selling the item on the online marketplace (e.g., in response to a seller indicating that a sale of the item has been agreed upon with a purchaser based on the listing). For example, the seller may elect, when listing the item, to only allow for locker delivery of the item. In such embodiments, once the sale has been made, the locker exchange server 200 may automatically reserve a locker for the item in accordance with the seller's instructions. These instructions may include, for example: (1) instructions related to a location of the locker bank 300 (e.g., the seller may list the locker bank 300 at which any exchange would occur as part of the listing); (2) instructions related to a size of the item…”.  Dotterweich paragraph 0019 mentions “In various embodiments, the system may be configured to determine a suitable locker for the item, for example, based at least in part on a size of the item (e.g., a specified relative size of the item, such as small, medium, or large; the physical dimensions of the item; the item's dimensional weight, cube, etc.). Item size information may be received by the system, in various embodiments from: (1) the seller; (2) a carrier that may be coordinating delivery of the item to the locker bank; (3) the purchaser and/or (4) any other party with knowledge of the item being sold.” Dotterweich paragraph 0060 mentions “In various embodiments, the reservation (e.g., or the request) may include a reservation or request for a locker of at least a particular size, a reservation or request for a specific locker, or a reservation or request for any available locker at the locker bank 300.” Dotterweich paragraph 0092 mentions “In some embodiments, the item exchange system 
Regarding claim 8:
Dotterweich in view of Cahill teaches all the limitations of Claim 7 (shown above).
Dotterweich also teaches: wherein in the limiting, the obtained attribute of the item and the attribute of the first compartment are compared, and when the obtained attribute of the item and the attribute of the first compartment are not in a predetermined correspondence relationship, the reservation for the first compartment necessary for delivering the item is limited by prohibiting the reservation for the at least one compartment. Dotterweich paragraph 0092 mentions “In some embodiments, the item exchange system 110 compares the dimensions of the item taken from information associated with the transaction ID against the dimensions of the available lockers.” Dotterweich paragraph 0062 mentions “In various embodiments, the locker exchange server 200 may receive the request to reserve a locker (e.g., automatically or non-automatically) in response to the seller selling the item on the online marketplace (e.g., in response to a seller indicating that a sale of the item has been agreed upon with a purchaser based on the listing). For example, the seller may elect, when listing the item, to only allow for locker delivery of the item. In such embodiments, once the sale has been made, the locker exchange server 200 may automatically reserve a locker for the item in accordance with the seller's instructions. These instructions may include, for example: (1) instructions related to a location of the locker bank 300 (e.g., the seller may list the locker bank 300 at which any exchange would occur as part of the listing); (2) instructions related to a size of the item…”.  Dotterweich paragraph 0019 mentions “In various embodiments, the system may be configured to determine a suitable locker for the item, for example, based at least in part on a size of the item (e.g., a specified relative size of the item, such as small, medium, or large; the physical dimensions of the item; the item's dimensional weight, cube, etc.). Item size information may be received by the system, in various embodiments from: (1) the seller; (2) a carrier that may be coordinating delivery of the item to the locker bank; (3) the 
Regarding claim 10:
Dotterweich teaches:
A reservation management device comprising a computer. Dotterweich paragraph 0056 mentions “FIG. 4 is a flow chart of operations performed by an exemplary Locker Reservation Module 400, which, in the described embodiment, is executed by a suitable locker exchange server 200. It should be understood that the steps described below for the Locker Reservation Module 400 may be executed by one or more locker bank computers 330. In particular embodiments, the Locker Reservation Module 400 may facilitate arranging for storage of an item, sold by a seller to a purchaser, within a locker for later pickup by the purchaser.” Dotterweich paragraph 0058 mentions “Referring to FIG. 4, when executing the Locker Reservation Module 400, the locker exchange server 200 begins, in various embodiments, at Step 410, by receiving, from a seller, a request to reserve a locker for an item sold to a purchaser via, for example, an online or traditional marketplace.”
Obtains item information from at least one compartment of a delivery cabinet or a communication terminal via a network, the item information indicating presence or absence of an item in the at least one compartment. Dotterweich paragraph 0048 mentions “In particular embodiments, at least one of the lockers 310A-310D within the locker bank 300 comprise at least one sensor adjacent and/or within its enclosure to sense the presence of an item within the enclosure. Suitable sensors include, for example, proximity sensors, weight sensors, LIDAR and other suitably positioned light sensors, or any other suitable 
Accepts a reservation for a first compartment from a delivery service provider, and declining a reservation for a second compartment from the delivery service provider, in a first time period starting after a first time from a current time. Dotterweich Fig. 4, item 410 mentions “Receive a request from a seller to reserve a locker for an item sold to a purchaser via an online marketplace,” item 440 mentions “Reserve a locker for the item,” and item 430 mentions “Do not reserve a locker for the item.” These requests are coming from a seller and not a delivery service provider. However, Dotterweich paragraph 0079 mentions “Additionally, the locker exchange server 200 also communicates an access code to the seller and/or a logistics service provider that is engaged to deliver the item to the locker bank 300 on behalf of the seller.” A logistics service provider being engaged to deliver the item to a locker bank on behalf of the seller includes the possibility of the logistics service provider sending a reservation request.
Dotterweich does not teach:
The first compartment being a compartment among the at least one compartment for which the item information indicates the absence of the item, the second compartment being a compartment among the at least one compartment for which the item information indicates the presence of the item.
Cahill teaches:
The first compartment being a compartment among the at least one compartment for which the item information indicates the absence of the item, the second compartment being a compartment among the at least one compartment for which the item information indicates the presence of the item. Cahill paragraph 0010 mentions “Time-based parking space availability data is maintained in an availability status database in response to reservations from the server and to empty/occupied status from the monitors. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich to incorporate the teachings of Cahill. Both Dotterweich and Cahill teach reservation management systems, but Dotterweich teaches reservation of delivery lockers while Cahill teaches reservation of parking spaces. Delivery lockers and parking spaces are both types of physical spaces for containing physical objects. The general purpose of both of these reservation systems being to ensure the availability of a physical space at a certain time, it would be obvious to modify Dotterweich to incorporate the teachings of Cahill. This would stop users from reserving delivery lockers that are already occupied, preventing inconvenience to the user as well as possible conflict between users. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich in view of Cahill and Hwang (US 20100306078).
Dotterweich in view of Cahill teaches all the limitations of Claim 2 (shown above).
Dotterweich does not, but Cahill teaches in the regularly determining
Dotterweich in view of Cahill does not teach: the current charge is determined so as to be a highest charge according to the use record of the at least one compartment.
Hwang teaches the current charge is determined so as to be a highest charge according to the use record of the at least one compartment. Hwang paragraph 0124 mentions “Once a request is submitted, the highest price of the fuel in the geographic region is determined. A database (502) containing the various prices charged for the fuel in each geographical region is maintained, and this database can be accessed (501) to determine the highest price (503) of the fuel in a selected region. The posted rate (504) is then calculated as a function of the highest price (503) and a service premium (505).” The database in Hwang corresponds to the use record in applicant’s invention. Combined with Cahill teaching in the regularly determining (shown above), this teaches wherein in the regularly determining, the current charge is determined so as to be a highest charge according to the use record of the at least one compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich in view of Cahill to incorporate the teachings of Hwang. This would allow for the cabinet owner to maximize profits from compartment reservations. Although Hwang does not involve reservations or delivery cabinets, it is related to applicant’s invention in that it involves calculation of charge rates based on historic data.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich in view of Cahill and Lifka (US 20130066694).
Regarding claim 5: 
Dotterweich in view of Cahill teaches all the limitations of Claim 1 (shown above).
Dotterweich also teaches:
Receiving bids. Dotterweich paragraph 0142 mentions “In other embodiments, the item exchange system 110 may enable other users of the locker bank 300 (e.g., or any other suitable user) to place one or more bids on the item that remains in the locker. In such 
Request for the reservation for the first compartment from a delivery service provider (shown above).
Accepting the reservation for the first compartment that corresponds to one request (shown above).
Determining a charge so as to be the bid price in the first time period. Dotterweich paragraph 0142 mentions “In response to the seller accepting a bid, the locker bank computer 330 may be configured to complete a sales transaction for the item with the bidder whose bid was accepted at the bid price.”
Dotterweich in view of Cahill does not teach:
Receiving bids until a time before a second time from a starting time of the first time period.
A highest bid of a highest bid price among bid prices respectively indicated by the bids.
Determining a charge so as to be the highest bid price in the first time period.
Lifka teaches:
Receiving bids until a time before a second time from a starting time of the first time period. Lifka paragraph 0029 mentions “At step 406, the processor 40 determines if the previously set time period for the auction has expired and, if not, the process 400 continues to receive bids. If, however, the auction time is determined to have expired, then the auction is closed, no more bids are received, and the process 400 proceeds to step 408. 
A highest bid of a highest bid price among bid prices respectively indicated by the bids. Lifka paragraph 0029 mentions “At step 408, the processor 40 determines which received bid is the highest bid and declares the highest bid to be the "winning bid."”
Determining a charge so as to be the highest bid price in the first time period. Lifka paragraph 0030 mentions “If the winning bidder responds within the predetermined response time at steps 414 and 416, the process 400 proceeds to step 418. At step 418, the winning bidder must pay the winning bid price to the auction system, such as by credit card, debit card, Pay-Pal.RTM. or the like.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich in view of Cahill to incorporate the teachings of Lifka. This would allow cabinet owners to maximize profits by auctioning off compartments. Although Lifka does not involve reservations or delivery cabinets, it is related to applicant’s invention in that it involves a bidding process.
Regarding Claim 9:
Dotterweich in view of Cahill teaches all the limitations of Claim 7 (shown above).
Dotterweich also teaches:
Accepting of the reservation (shown above).
Request for the reservation for the first compartment is received from a delivery service provider (shown above).
The obtained attribute of the first compartment.
Dotterweich in view of Cahill does not teach:
Until a time before a second time from a starting time of the first time period.
Having a highest predetermined priority of the obtained attribute of the item relative to the obtained attribute of the first compartment.
Lifka teaches:
Until a time before a second time from a starting time of the first time period (shown above).
Having a highest predetermined priority of the obtained attribute of the item relative to the obtained attribute of the first compartment. Lifka paragraph 0029 mentions “At step 408, the processor 40 determines which received bid is the highest bid and declares the highest bid to be the "winning bid."” Together with Lifka teaching until a time before a second time from a starting time of the first time period (shown above), Dotterweich teaching delivery service providers (shown above), and Dotterweich teaching accepting of the reservation (shown above), requests for the reservation for the first compartment are received (shown above) and the obtained attribute of the first compartment (shown above), this teaches wherein in the accepting of the reservation, when requests for the reservation for the first compartment are received from delivery service providers until a time before a second time from a starting time of the first time period, a reservation request is accepted as the reservation for the first compartment form among the requests, the reservation request having a highest predetermined priority of the obtained attribute of the item relative to the obtained attribute of the first compartment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich in view of Cahill to incorporate the teachings of Lifka. This would allow better matching of requests to compartments because the request best suited to the compartment would be accepted.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dotterweich in view of Cahill, Lifka, and Asghari (US 20190370922).
Dotterweich in view of Cahill and Lifka teaches all the limitations of Claim 5 (shown above).
Dotterweich teaches request for the reservation for the first compartment (shown above) and accepting the reservation (shown above).
Dotterweich in view of Cahill and Lifka does not teach when there are a plurality of highest bids, one is randomly selected and accepted.
Asghari teaches when there are a plurality of highest bids, one is randomly selected and accepted. Asghari paragraph 0094 mentions “In case of a tie in line 7, the algorithm randomly selects one driver among the ones with the highest bid.” Together with Dotterweich teaching requests for the reservation for the first compartment (shown above) and accepting the reservation (shown above), this teaches wherein in the accepting of the reservation, when there are a plurality of highest bids, one of requests for the reservation for the first compartment corresponding to the plurality of highest bids is randomly selected, and the randomly selected reservation request is accepted as the reservation for the first compartment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotterweich in view of Cahill and Lifka to incorporate the teachings of Asghari. This would allow for a fair method of selection in case of a tie in the highest bids.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hara (US 20030222760) teaches a locker reservation management system with vacancy information for compartments. 
Mendoza (US 20160321565) teaches accepting or declining reservations based on availability data.
Dey (US 10,956,962) teaches determining current prices based on demand and other factors.
Kurakake (US 20030167329) teaches the highest bid in a prescribed time segment getting the reservation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMI J KANJ whose telephone number is (571)272-7264.  The examiner can normally be reached on Monday through Thursday: 9:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE CHEN/Primary Examiner, Art Unit 3628